EXHIBIT 99.1 CRYPTOLOGIC LIMITED NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 26, 2012 AND MANAGEMENT INFORMATION CIRCULAR MAY 28, 2012 CRYPTOLOGIC LIMITED (a company incorporated in Guernsey with registered number 46770) Marine House Clanwilliam Place, Dublin 2, Ireland NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual general meeting of shareholders of CryptoLogic Limited (“CryptoLogic” or the “Company”) will be held at the offices of the company, Marine House, Clanwilliam Place, Dublin 2, Ireland on June 26, 2012 at 2:00 p.m. (Dublin time) (the “Meeting”) for the following purposes: 1. To receive and consider the financial statements of the Company for the fiscal year ended December 31, 2011, together with the auditor’s report thereon. 2. To elect the directors of the Company to hold office until the close of the next annual meeting of shareholders of the Company or until they resign, retire or are removed from office (each such election being decided by a separate vote). 3. To appoint the auditors of the Company to hold office until the next annual meeting of shareholders of the Company or until a successor is appointed, and to authorize the directors to fix their remuneration. 4. To transact such other business as may properly come before the Meeting or any adjournment thereof. The Board of Directors of the Company has fixed May 28, 2012 as the record date for the determination of the persons entitled to receive this Notice and to attend and vote at the Meeting.Accompanying this Notice are the: (i)Management Information Circular, which provides additional information relating to the matters to be dealt with at the Meeting; and (ii) form of Proxy. If you are a registered shareholder and are unable to attend the Meeting, please complete, sign, date and return the enclosed form of Proxy.A Proxy will not be valid unless it is deposited at the office of Equity Financial Trust Company, 200 University Avenue, Suite 400, Toronto, Ontario, Canada, M5H 4H1 or by fax at (416) 595-9593, prior to 4:30 p.m. (Toronto time) on June 22, 2012, or, if the Meeting is adjourned, forty-eight hours (excluding Saturdays, Sundays and holidays) before the time of such reconvened meeting.Failure to properly complete or deposit the form of Proxy may result in its invalidation.The time limit for proxies may be waived by the Chairman of the meeting in his sole discretion without notice. If you are a non-registered shareholder and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such intermediary.If you do not complete and return the materials in accordance with such instructions, you may lose your right to vote at the Meeting, either in person or by proxy. Holders on the UK register CREST who wish to appoint and/or give instructions to a proxy or proxies through the CREST electronic proxy appointment service may do so for the Meeting and any adjournment(s) thereof by using the procedures described in the CREST Manual. CREST personal members or other CREST sponsored members, and those CREST members who have appointed a voting service provider(s), should refer to their CREST sponsor or voting service provider(s), who will be able to take the appropriate action on their behalf. In order for a proxy appointment or instruction made using the CREST service to be valid, the appropriate CREST message (the CREST Proxy Instruction) must be properly authenticated in accordance with Euroclear UK & Ireland Limited’s (Euroclear) specifications and must contain the information required for such instructions, as described in the CREST Manual. The message, regardless of whether it constitutes the appointment of a proxy or an amendment to the instruction given to a previously appointed proxy must, in order to be valid, be transmitted so as to be received by Capita Registrars (CREST participant RA10) by the latest time(s) for receipt of proxy appointments specified in the Notice of Annual General Meeting. For this purpose, the time of receipt will be taken to be the time (as determined by the timestamp applied to the message by the CREST Applications Host) from which Capita Registrars is able to retrieve the message by enquiry to CREST in the manner prescribed by CREST. After this time, any change of instructions to proxies appointed through CREST should he communicated to the appointee through other means. DATED at Dublin, Ireland, as of the 28th day of May, 2012. By the order of the Board of Directors (Signed) David Baazov Chairman and Chief Executive Officer APPENDIX APPENDIX “A” – AUDIT COMMITTEE TERMS OF REFERENCE CRYPTOLOGIC LIMITED MANAGEMENT INFORMATION CIRCULAR MAY 28, 2012 SOLICITATION OF PROXIES This Management Information Circular is furnished in connection with the solicitation of proxies by management of CryptoLogic Limited (“CryptoLogic” or the “Company”) for use at the annual general meeting of shareholders of the Company to be held on June 26, 2012, and at any and all adjournments or postponements thereof (the “Meeting”) for the purposes set forth in the attached Notice of Annual General Meeting of Shareholders (the “Notice of Meeting”).The solicitation is made by or on behalf of the management of the Company (“Management”).The solicitation of proxies will be made primarily by mail, but proxies may also be solicited personally or by telephone on behalf of the Company.The cost of solicitation will be borne by the Company.The information contained in this Management Information Circular is given as of May 28, 2012, unless otherwise indicated. GENERAL PROXY INFORMATION Voting of Proxies All shares represented at the Meeting by properly executed proxies will be voted for or against (including the voting on any ballot) or will be withheld from voting in accordance with the instructions specified in the enclosed form of Proxy.In the absence of any such specification such shares will be voted as follows: 1. FOR the election of Thomas Byrne as a director of the Company to hold office until the close of the next annual meeting of shareholders of the Company or until his successor shall be elected or appointed; 2. FOR the election of David Gavagan as a director of the Company to hold office until the close of the next annual meeting of shareholders of the Company or until his successor shall be elected or appointed; 3. FOR the election of Divyesh Gadhia as a director of the Company to hold office until the close of the next annual meeting of shareholders of the Company or until his successor shall be elected or appointed; 4. FOR the election of David Baazov as a director of the Company to hold office until the close of the next annual meeting of shareholders of the Company or until his successor shall be elected or appointed; 5. FOR the appointment of Grant Thornton Ireland as auditors of the Company to hold office until the next annual meeting of shareholders of the Company or until a successor is appointed, and authorizing the directors to fix the remuneration of the auditors. The enclosed form of Proxy confers discretionary authority upon the persons named therein with respect to amendments to or variations of matters identified in the Notice of Meeting and with respect to other matters which may properly come before the Meeting.If other matters should properly come before the Meeting, the form of Proxy will be voted on such matters in accordance with the best judgment of the person or persons voting the form of Proxy. To pass each of the resolutions described in paragraphs 2 to 6 above, a simple majority of votes cast at the Meeting are required to be cast in favour of the relevant resolution. To pass the resolution described in paragraph 1 above, at least 75% of the votes cast at the Meeting are required to be cast in favour of the resolution.A quorum for the Meeting consists of two shareholders holding not less than 25% of the outstanding ordinary shares of the 1 Company (the“Shares”) between them, either in person or by proxy.All proxies submitted, regardless of how voted, will be included for purposes of determining whether a quorum is present for the Meeting. Appointment of Proxies The persons named in the enclosed form of Proxy are directors and officers of the Company.A shareholder has the right to appoint a person, who need not be a shareholder, other than the persons designated in the enclosed form of Proxy, to attend and act on behalf of the shareholder at the Meeting.Such right may be exercised by inserting such other person’s name in the blank space provided on the enclosed form of Proxy and striking out the names of the Management designees or by completing another proper form of Proxy. To be valid, the enclosed form of Proxy must be signed by the shareholder or the shareholder’s attorney authorized in writing or, if the shareholder is a corporation, by a duly authorized officer or attorney.The enclosed form of Proxy, to be acted upon, must be deposited at the office of Equity Financial Trust Company, 200 University Avenue, Suite 400, Toronto, Ontario, Canada, M5H 4H1 or by fax at (416) 595-9593, by 4:30 p.m. (Toronto time) on June 22, 2012 or, in the case of any adjournment or postponement of the Meeting, no later than forty-eight hours (excluding Saturdays, Sundays and holidays) before the time of such reconvened Meeting.Failure to properly complete or deposit the form of Proxy may result in its invalidation.The time limit for proxies may be waived by the Chairman of the meeting in his sole discretion without notice. Revocation of Proxies A shareholder who has given a proxy may revoke the proxy: (a) by completing and signing a proxy bearing a later date and depositing it as aforesaid containing a statement that any previous proxy is revoked; (b) by attending the Meeting in person and voting; or (c) by depositing an instrument in writing executed by him or by his attorney authorized in writing containing a statement that any previous proxy is revoked: (i) at the registered office of the Company at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used, or (ii) with the Chairman of the Meeting prior to the commencement of such meeting on the day of such meeting or any adjournment thereof. Voting Procedures for Non-Registered Shareholders Only registered holders of Shares, or the persons they appoint as their proxies, are entitled to vote at the Meeting. Many shareholders are “non-registered” shareholders because the Shares that they own are not registered in their names but are instead registered in the name of the brokerage, firm, bank or trust company through which they purchased the Shares.More particularly, a person is not a registered shareholder in respect of Shares which are held on behalf of that person (a “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the Shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (b) in the name of a depositary (such as The Depositary Trust Company in the United States, or CDS Clearing and Depositary Services Inc. in Canada) of which the Intermediary is a participant. In accordance with the requirements of National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”), the Company has distributed copies of the Notice of Meeting, this Management Information Circular, the form of Proxy and related documents (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders.Intermediaries are required to forward the Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them.Typically, Intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders. Non-Registered Holders who have not waived the right to receive Meeting Materials will receive either a voting instruction form or, less frequently, a form of Proxy.The purpose of these forms is to permit Non-Registered Holders to direct the voting of the Shares they beneficially own.Non-Registered Holders should follow the procedures set out below, depending on which type of form they receive. 2 1. Voting Instruction Form.In most cases, a Non-Registered Holder will receive, as part of the Meeting Materials, a voting instruction form, which, when properly completed and returned to the Intermediary or its service provider, will constitute voting instructions that the Intermediary must follow.Should a Non-Registered Holder wish to vote at the Meeting in person, the Non-Registered Holder should follow the procedure in the request for voting instructions provided by or on behalf of the Intermediary and request a form of legal proxy which will grant the Non-Registered Holder the right to attend the Meeting and vote in person. 2. Form of Proxy.Less frequently, a Non-Registered Holder will receive, as part of the Meeting Materials, a form of Proxy that has already been signed by the Intermediary which is restricted as to the number of Shares beneficially owned by the Non-Registered Holder, but which is otherwise incomplete.If the Non-Registered Holder does not wish to attend and vote at the Meeting in person, the Non-Registered Holder should complete the form of Proxy and deposit it to the offices of Equity Financial Trust Company, 200 University Avenue, Suite 400, Toronto, Ontario, Canada, M5H 4H1 or by fax at (416) 595-9593, as described above.If a Non-Registered Holder wishes to attend and vote at the Meeting in person (or have another person attend and vote on the Non-Registered Holder’s behalf), the Non-Registered Holder must strike out the names of the persons named in the form of Proxy and insert the Non-Registered Holder’s (or such other person’s) name in the blank space provided. Non-Registered Holders should carefully follow the instructions of their Intermediary including those regarding when and where the voting instruction form or form of Proxy is to be deposited. Voting Securities and Principal Holders of Voting Securities The Board of Directors has fixed May 28, 2012 as the record date (the “Record Date”) for determination of persons entitled to receive notice of the Meeting.Only holders of record of a Share at the close of business on the Record Date who either attend the Meeting personally or complete, sign and deposit the enclosed form of Proxy in the manner and subject to the provisions described above will be entitled to vote or to have their shares voted at the Meeting. The authorized capital of the Company consists of an unlimited number of Shares.As of May 28, 2012, there are 13,826,551 Shares issued and outstanding. Each holder of record of a Share at the close of business on the Record Date will be entitled to one vote for each Share held, as applicable, on all matters proposed to come or that come before the Meeting.If a holder of record of Shares has transferred any Shares after the Record Date, the transferee of such shares must establish ownership thereof and make a written demand, not later than ten days before the date of the Meeting, to be included in the list of holders of Shares entitled to vote at the Meeting, in order to be entitled to vote such shares.This Management Information Circular is being mailed to holders of Shares. As of the date hereof, to the knowledge of the directors and officers of the Company, no person beneficially owns, directly or indirectly, or exercises control or direction over, Shares carrying more than 10% of the voting rights attached to the issued and outstanding Shares, except as follows. Name Number Of Shares Beneficially Owned Or Over Which Control Or Direction Is Exercised Percentage Of Issued And Outstanding Shares Amaya Gaming Group Inc. 12,306,288 Shares 89% BUSINESS TO BE CONDUCTED AT THE MEETING Audited Financial Statements The audited financial statements of the Company for the year ended December 31, 2011, and the Auditors’ Report thereon will be placed before the shareholders at the Meeting for their consideration. 3 Election of Directors The following table sets out the names of Management’s nominees for election as directors, all major offices and positions with the Company and any of its significant affiliates each now holds, each nominee’s principal occupation, business or employment, the period of time during which each has been a Director of the Company and the number of Shares beneficially owned by each, directly or indirectly, or over which each exercises control or direction.The information in the table concerning each nominee director is based on information received by the Company from the nominee director. The persons named in the enclosed form of Proxy intend to vote FOR the election of these proposed nominees, to hold office until the close of the next annual meeting of shareholders of the Company or until their successors shall be elected or appointed. Name And Residence (Director Since) Principal Occupation Number Of Shares Beneficially Owned Or Over Which Control Or Direction Is Exercised Thomas Byrne (1)(2)(3)(4) Dublin, Ireland (April 13, 2007) Mr. Byrne is a Chartered Accountant and a Chartered Director.He was a partner in a global accounting firm before joining Ireland’s largest brokerage firm where he was head of Corporate Finance.He set up his own corporate advisory company in 2001.He served as Chairman of the Audit Committee of EcoSecurities Group Plc until it was privatized in late 2009.In addition to serving on the boards of SWIP 11 PLC, the Irish Takeover Panel, and the Institute of Directors in Ireland, he is also a non-executive director of a number of Irish private companies. Nil Shares David Gavagan (4) Dublin, Ireland (June 17, 2008) Mr. Gavagan was the co-founder and managing/senior partner of Hibernia Capital Partners, where he served in this capacity from 1996 until the fund closed in 2006.Hibernia Capital Partners was a private equity fund manager.At present, Mr. Gavagan is a self-employed Chartered Accountant and serves as a non-executive director on a number of private companies and as a member of investment committees of private equity and venture capital funds.Mr. Gavagan was appointed Chairman of the Board at the annual shareholder’s meeting on June 3, 2009, and served as Interim CEO from August 12, 2010, until April 2, 2012. On April 2, 2012, he resigned as Interim CEO and Chairman of the Board. Nil Shares Divyesh Gadhia (1)(2)(3)(4) Burnaby, British Columbia, Canada (April 2, 2012) Mr. Gadhia is the former CEO and Executive Vice Chairman of Gateway Casinos & Entertainment Limited (“Gateway Casinos”), responsible for strategic initiatives, regulatory matters and government relations of Gateway Casinos. Mr. Gadhia was with Gateway Casinos since its inception in 1992 until 2010. He has served as a director of a number of other private and public companies including Amaya Gaming Group Inc., as well as charities. Mr. Gadhia has been awarded the Canadian Gaming News’ Outstanding Achievement Award and the Business in Vancouver’s Top 40 Under 40 Award. He was a director of the Canadian Gaming Association. Mr. Gadhia is the current Chairman of Spud.ca and the President of Atiga Investments Inc. NilShares 4 Name And Residence (Director Since) Principal Occupation Number Of Shares Beneficially Owned Or Over Which Control Or Direction Is Exercised David Baazov Montreal, Quebec, Canada (April 2, 2012) Mr. Baazov is a director and has been President and Chief Executive Officer of Amaya Gaming Group Inc. since 2006 and is responsible for devising and implementing the general business strategies of the Corporation. Mr. Baazov began his career during the height of the “dotcom” era starting a business marketing and selling consumer electronics and personal computers as VicePresident of Sales of Vortek Systems Inc., a supplier and distributor of computer hardware and accessories from 2000 to 2006. During this time, Mr. Baazov acquired extensive experience in sales and marketing in the consumer electronics industry, particularly computer hardware. Additionally, he established a vast network of key suppliers which he is able to leverage to this day. Mr. Baazov saw tremendous potential in the gaming industry, particularly when it came to technology, envisioning it as the future of the gaming industry. Mr. Baazov was appointed CEO of the Company on April 2, 2012. Nil Shares (1)Member of Audit Committee. (2)Member of Remuneration Committee. (3)Member of Nominating Committee. (4)Member of Corporate Governance and Compliance Committee. Additional Disclosure Relating to Directors Except as disclosed below, to the knowledge of Management of the Company, none of the individuals named above is at the date hereof or has been within the past ten years: (i)a director, chief executive officer or chief financial officer of any company that, while such individual was acting in such capacity, was subject to an order within the meaning of Form 51-102F5 of National Instrument 51-102 – Continuous Disclosure Obligations; (ii) a director or executive officer of any company that, while such person was acting in such capacity, or within a year of such person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets; or (iii) been bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the director, executive officer or shareholder. Mr. Byrne represented EVP Early Stage Fund on the board of directors of ORBO Technologies Ltd, which went into liquidation in March 2006.The main creditor of ORBO Technologies Ltd. was EVP Early Stage Fund. Mr. Gavagan was a non-executive director of two companies which had received investments from Hibernia Capital Partners and that subsequently went into receivership and liquidation.The two companies were Eurocare Environmental Services Ltd. (a U.K. registered company) and Key Tech Group Limited (an Irish registered company). Appointment of Auditors It is proposed that Grant Thornton Ireland be appointed as the Company’s auditors, to hold office until the next annual meeting of shareholders of the Company or until a successor is appointed, and that the directors be authorized to fix the auditor’s remuneration.Grant Thornton Ireland has served as auditor of the Company since October 17, 2008. The persons named in the enclosed form of Proxy intend to vote FOR the appointment of Grant Thornton Ireland as auditors of the Company, to hold office until the close of the next annual meeting of shareholders of the Company at remuneration to be fixed by the directors. 5 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Overview Mr. Byrne and Mr. Gadhia are the members of the Remuneration Committee and are both independent.The members of the Remuneration Committee are experienced in leadership and in dealing with compensation matters by virtue of having previously held senior executive or similar positions requiring involvement in establishing compensation philosophies and policies. The Remuneration Committee is responsible for developing and monitoring the Company’s approach to compensation.This includes developing compensation programs aimed at attracting, retaining and building high calibre management and expertise and providing for the orderly succession of management.The Remuneration Committee is also charged with periodically reviewing the compensation provided to Directors to ensure it adequately reflects the roles and responsibilities of the Board of Directors.Due to the size and structure of the business of the Company, the Remuneration Committee carries out its duties in consultation with other members of the Board of Directors and individual executive officers, as appropriate.In this respect, the Chief Executive Officer, and from time to time other members of senior management, are involved in providing input and guidance on specific compensation related issues.The Remuneration Committee carries out its duties with a particular focus on the unique characteristics of the Company, including the nature of its business and the challenges, risks and opportunities particular to it.In respect of the year ended December 31, 2011, these challenges included ensuring that the compensation program continued to meet its goals in light of the changes in the Company’s business, including the implementation of the Company’s announced plans to restructure the business.This requires consideration of the impact of these circumstances and developments on the Company as a whole, as well as their professional and personal impact on individual executives. As part of developing the Company’s overall compensation program, the Remuneration Committee is also responsible for setting and reviewing the compensation packages for the Company’s “Named Executive Officers” (each, an “NEO”)1.The names of the NEOs, together with detailed quantitative information regarding compensation earned by each NEO for the year ended December 31, 2011, is set out in the “Summary Compensation Table” below.The discussion below highlights the different elements of compensation comprising the compensation packages of the NEOs and should be read in conjunction with the Summary Compensation Table. Objectives of Compensation Program The nature, level and combination of elements of compensation made available to the NEOs is designed to attract, retain and motivate highly qualified executive officers, while promoting an alignment of interests between such executive officers and the Company’s shareholders.The Company has engaged third party consultants in the past to aid in determining the appropriate level of base salary, and appropriate combination between salary and other elements of compensation.While the information and recommendations provided by these past consulting engagements has historically been considered by the Remuneration Committee, the different elements and levels of compensation have ultimately been tailored having regard to circumstances unique to the Company. For the year ended December 31, 2011, determinations relating to compensation were made based on past practice, subject to alterations determined necessary to reflect current circumstances and developments. Elements of the Compensation Program 1 Under Form 51-102F6, “NEO” or “named executive officer” is defined as the following individuals: (a) a CEO; (b) a CFO; (c) each of the three most highly compensated executive officers of the company, or the three most highly compensated individuals acting in a similar capacity, other than the CEO and CFO, at the end of the most recently completed financial year whose total compensation was, individually, more than $150,000, as determined in accordance with subsection 1.3(6) of Form 51-102F6, for that financial year; and (d) each individual who would be an NEO under paragraph (c) but for the fact that the individual was neither an executive officer of the company, nor acting in a similar capacity, at the end of that financial year. 6 As discussed in further detail below, the Company’s compensation program is comprised of the following elements: base salary, allowances, cash bonus, stock option awards, long-term incentive plan awards, participation in an employee share purchase plan, certain limited pension benefits and selective allowances.While most of these elements are available to all NEOs, allowances and pension benefits are individually tailored and provided on a comparatively limited basis.Moreover, no LTIP grants were made in the fiscal years 2010 and 2011.As well, while elements of compensation are subject to achievement of a mix of personal and corporate objectives, the Company’s compensation program is designed overall to reward superior individual and corporate performance. The general policy relating to requisite individual and corporate objectives is set by the Remuneration Committee and is reviewed from time to time to ensure it is responsive to changes in individual NEO circumstances as well as the business of the Company as a whole, including general market conditions, and those specific to the market for the Company’s business.Awards under the Company’s stock option plan are also guided by objectives specific to those programs.Awards to individual NEOs are reviewed in light of the Remuneration Committee’s general policy and the specific elements of the stock option plan, as well as the objectives forming part of an NEO’s individual compensation program.Stock option and LTIP awards are discussed further in context below. Base Salary and Bonus: Base salary is a key element of the Company’s compensation program.The Company’s view is that a competitive base salary is crucial for retaining qualified executive officers.The amount payable to an NEO is determined primarily based on each NEO’s level of responsibility, experience and role within the business.For these reasons, base salary generally comprises the most significant component of NEO compensation.In comparison, bonus payments, option and LTIP awards and allowances or perquisites have been generally limited.Increases to base salary are made generally on an annual basis in consideration of individual and corporate performance following review by the Remuneration Committee. Cash bonuses have historically formed part of the Company’s compensation program.While in some cases, NEO bonuses are non-discretionary and mandated by contractual terms between the Company and the NEO, generally, most NEO bonuses are discretionary, performance-based, and have been guided by annual management bonus programs.These programs have been designed to motivate excellence by connecting financial rewards with exceptional performance.Payment levels have therefore been set based on achievement of personal and corporate objectives.However, a level of discretion has been considered appropriate to afford the Remuneration Committee the flexibility to meet the Company’s compensation objectives.Historically, this was achieved by the Remuneration Committee allocating a specified amount to the bonus pool.This pool was then funded based on the Company’s development and performance over the relevant bonus period (typically, a fiscal year).Payments to individual officers were then made based on the amount available in the bonus pool (which was generated in correlation to corporate performance) and personal performance.Corporate objectives considered for these purposes have been based on overall profitability of the consolidated operations of the Company.Personal performance measures have included personal and overall contributions to the business, determined at the discretion of the Remuneration Committee.In respect of the year ended December 31, 2011, discretionary bonuses were paid to certain NEOs, as detailed in the Summary Compensation Table set forth below. Stock Options: Under the Company’s incentive stock option plan (the “Stock Option Plan”), options have a term of five years or less and are subject to earlier termination if the holder leaves the employ of the Company, unless the Remuneration Committee otherwise decides.Options granted to NEOs typically vest at a rate of one-quarter of the total amount granted per year, the first vesting date to follow one year after the date of grant.Vesting follows annually after the anniversary date of the original grant, and is accelerated in the event of a public takeover bid for the Company’s shares.The Company awards options to NEOs in order to attract and retain high quality individuals to serve as officers and executives of the Company and to ensure alignment of the interests of officers and executives with those of shareholders of the Company.Further details on the Stock Option Plan are set out below under the heading “Securities Authorized for Issuance under Equity Compensation Plans”. Historically option grants to NEOs have been determined at the discretion of the Remuneration Committee, having regard to the need to reward performance while limiting the dilutive impact on the Shares.Such 7 discretion was considered appropriate given the business of the Company, its size and structure, as well as the need to retain flexibility in light of changing circumstances.While the Remuneration Committee considers option grants from a principled perspective, keeping in line with the objectives of the compensation program and relevant market trends, options grants may also be based, in part, on the specific circumstances of individuals, as well as outstanding options held by such individuals.Grants were made to a number of NEOs in the year ending December 31, 2011, as detailed in the table below. Name and Principal Position Date of Grant Number of Shares over which Options were granted Strike Price (US$) David Gavagan Former Chairman, Interim Chief Executive Officer and Director N/A NIL N/A Huw Spiers Former Group Head of Operations and Chief Financial Officer January 7, 2011 Ian Price Vice President of Operations, former Group Head of Business Development January 7, 2011 John Loughrey General Counsel and Company Secretary January 7, 2011 Emma Tompkins Acting Head of Malta Operations January 7, 2011 Long-Term Incentive Plan: The long-term incentive plan (“LTIP”) was adopted by the Board of Directors with effect as of January 1, 2005.The LTIP is intended to enhance the Company’s ability to attract and retain high quality individuals to serve as officers and executives of the Company and to align the interests of officers and executives with those of shareholders of the Company.The LTIP provides performance-based incentives, payable in cash, Shares or a combination of both.Any payments in Shares are made through acquisitions of those Shares by the Company in the secondary market, which avoids any dilutive effect to shareholders’ interests.The LTIP provides for the granting of performance share units (“PSUs”) on a discretionary basis to reward participants for growth in the Company’s earnings per share and share price, with vesting occurring over a 3 year period (generally referred to as a “performance cycle”).In the LTIP’s inaugural year, 50% of the initial grant of PSUs was structured to vest at the end of year 2, and the remaining 50% at the end of year 3.In subsequent years, grants are generally structured to vest 100% at the end of year 3.Vesting may also be accelerated under certain circumstances, such as a change of control of the Company as defined in the LTIP, or a participant’s death.The Chief Executive Officer, each Vice President, each Director or Director-level executive, each other officer of the Company and certain consultants are eligible to participate in the LTIP, on a discretionary basis.Non-employee members of the Board of Directors are not eligible participants.Generally, PSUs granted under the LTIP are not transferable.PSU grants and the financial and performance objectives required for PSUs to vest are subject to review and approval of the Remuneration Committee. The LTIP has been designed to reward participants for growth in earnings per share and share price through overlapping three-year performance cycles.The LTIP payout is generally based upon the product of three factors: (i) the number of PSUs awarded; (ii) the share price at the end of the performance cycle; and (iii) a “performance modifier” that is based upon cumulative earnings per share actually achieved by the Company during the performance cycle.Generally, if cumulative targeted earnings per share are not satisfied, no payouts 8 are made.Grants were made under the LTIP from 2005 to 2007 with final maturity on December 31, 2009.No amounts were earned in fiscal year 2009, the final year of maturity.No PSUs have been granted since fiscal 2007. Employee Share Purchase Plan: In 2005, the Company established an Employee Share Purchase Plan (“ESPP”) to provide employees with an opportunity to purchase Shares, further participants’ alignment with the interests of shareholders and allow them to participate in the growth of the Company.Participation is limited to eligible employees and independent consultants of the Company and its subsidiaries.Employees become eligible after six months of employment with the Company.There are four (4) offering periods (each, an “Offering Period”) per year (once a quarter), as determined by the Board of Directors.Shares will be purchased, through an agent, at market value on the open market of the Toronto Stock Exchange.Employees may elect to purchase shares through a cash transaction at the beginning of the Offering Period, or through payroll deductions over a 12 month period.Employees can contribute up to 10% of their salary (excluding bonuses).The Company will match 50% of the employee’s contribution, subject to a C$2,500 annual limit.Shares purchased with Company match funds will have a 12 month hold period (from the date of purchase). No Ordinary Shares were purchased as part of the ESPP in 2011.As at December 31, 2011 there were 1,242 Shares held under the Employee Share Purchase Plan. Allowances: Certain limited allowances or personal benefits or perquisites are also made available to NEOs under the Company’s compensation program.These include car allowances, which are generally available to all NEOs consistent with market practices in the industry.In addition, allowances may be provided to reflect the unique circumstances of particular NEOs. Comparator Group The Company’s compensation program has historically been developed with reference to compensation offered by comparable publicly-traded, software companies.While comparator group compensation levels were historically used as a point of reference, NEO compensation is highly individualized with regard to the opportunities and challenges unique to the Company’s business.NEO compensation earned in respect of the year-ended December 31, 2011 was not set in direct reference to any comparator group or benchmark but was determined largely based on compensation levels paid in prior years.As discussed above, for the most recently completed financial year, salary comprised the main component of compensation. In addition, discretionary bonuses were paid and stock options were granted to certain NEOs. No grants were made, however, under the LTIP. Risks Associated with the Company’s Compensation Policies and Practices Executive compensation consists of both fixed and variable components. The fixed (salary and allowances) component of compensation is designed to provide a steady income so executives do not feel pressured to focus exclusively on short term gains, or annual stock price performance which may be to the detriment of long term appreciation and other business metrics. The variable (bonuses, LTIP grants and stock option awards) component of compensation is designed to reward both individual performance and overall corporate performance. The variable components of compensation are sufficient to motivate executives to produce superior short and long term corporate results while the fixed element is also sufficient that executives are not encouraged to take unnecessary or excessive risks in doing so. Purchase of Financial Instruments The Company has not adopted a policy restricting its Named Executive Officers or directors from purchasing financial instruments that are designed to hedge or offset a decrease in market value of equity securities granted as compensation or held, directly or indirectly, by its Named Executive Officers or directors. To the best of management’s knowledge, none of the Named Executive Officers or directors has purchased such financial instruments. Determining NEO Compensation 9 Generally speaking, and subject to as otherwise set forth below, the compensation payable to each NEO for the most recently completed financial year was determined based on previously paid compensation adjusted to reflect changing circumstances and current market conditions.No NEO is involved in the decision-making process related to the setting of his own compensation.The CEO of the Company makes recommendations to the Remuneration Committee regarding the compensation of all other NEOs. Circumstances Triggering Termination and Change of Control Benefits As noted below under the heading “Termination and Change of Control Benefits” there are certain circumstances that trigger or accelerate payments or the provision of other benefits to an NEO upon termination or a change of control relating to the Company.Elements that may be subject to payment or acceleration based on termination or change of control include salary, LTIP awards and stock option awards as discussed in further detail below. Performance Graph The following graph compares the Company’s five year cumulative total shareholder return to the S&P/TSX Composite Total Return Index, assuming reinvestment of dividends and considering $100 investment on January 1, 2007. The Company, its business and its industry have been subject to a great deal of volatility and uncertainly during the five years reflected in the performance graph.The performance graph reflects, among other factors, the impact that regulatory changes and uncertainty, as well as changes in general economic conditions and the business of Company, have had on the price of the Shares.At the same time, there has been a significant increase in the challenges facing the Company, which of course impacts the role, breadth and scope of duties of the NEOs.As discussed above, compensation of NEOs is comprised of fixed and performance based compensation in the form of base salary, supplemented by bonuses, option grants, LTIP awards and allowances or perquisites as appropriate.Base salary, being a fixed component of overall compensation, forms the most significant element of this mix and is paid to reflect factors such as competence, skill, experience and the role of the NEOs in respect of the business of the Company.Base salary has remained relatively stable during the comparison period, taking into account cost of living and other adjustments, and further considering that the factors that are reflected in base salary are not diminished, but have taken on increased significance in the face of the escalating challenges the Company has faced and continues to face.While these challenges may have a negative impact on market performance of the Company’s stock, the Remuneration Committee must also consider the impact of these challenges on retention and motivation. 10 Summary Compensation Table The following table presents all compensation in respect of the NEOs for the financial years ended December 31, 2011, 2010 and 2009. Name and Principal Position Year Salary(1) Share- Based Awards Option- Based Awards(2) Non-Equity Incentive Plan Compensation Pension Value All Other Compensation Total Compensation Annual Incentive Plans Long-Term Incentive Plans David Gavagan Former Chairman, Interim Chief Executive Officer and Director NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL Huw Spiers Former Group Head of Operations and Chief Financial Officer NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL Ian Price Vice President of Operations, former Group Head of Business Development NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL John Loughrey General Counsel and Company Secretary N/A NIL NIL N/A N/A NIL NIL N/A NIL NIL N/A NIL NIL N/A NIL NIL N/A N/A Emma Tompkins Acting Head of Malta Operations N/A NIL NIL N/A NIL N/A NIL N/A NIL NIL N/A NIL NIL N/A NIL NIL N/A N/A All amounts in this Table are expressed in US dollars.Unless otherwise indicated, where actual compensation was paid in a currency other than US dollars, the amounts in this Table are calculated based on the average effective local currency to US dollar exchange rate for fiscal year in question 2011 euro 1 : US$ 1.323 (2010 euro 1 : US$ 1.390). The fair value of options granted was estimated using the Black-Scholes option-pricing model with the following weighted average assumptions: Dividend yield 0.0% 0.0% Risk-free interest rate 0.3% 0.3% Expected volatility 76% 73% Expected life of options in years 3 3 This is the amount paid for being Chairman of the Board and a Director. This amount consists of a car allowance. 11 Incentive Plan Awards Outstanding Share-Based Awards and Option-Based Awards The following table presents information relating to all share-based and option-based awards outstanding as at December 31, 2011 in respect of NEOs. Option-Based Awards Share-Based Awards Name Number Of Securities Underlying Unexercised Options (#) Option Exercise Price ($) (1) Option Expiration Date Value Of Unexercised In-The- Money Options Number Of Shares Or Units Of Shares That Have Not Vested (#) Market Or Payout Value Of Share- Based Awards That Have Not Vested Market or payout value of vested share- based awards not paid our or distributed David Gavagan NIL N/A N/A N/A NIL NIL NIL Huw Spiers September 9, 2015 January 7, 2016 NIL NIL NIL Ian Price C$3.30 December 7, 2014 January 7, 2016 NIL NIL NIL John Loughrey April 12, 2015 January 7, 2016 NIL NIL NIL Emma Tompkins January 7, 2016 NIL NIL NIL (1)All amounts in this Table are expressed in US dollars unless otherwise indicated. Incentive Plan Awards – Value Vested or Earned During the Year Name Option-Based Awards - Value Vested During The Year (1) Share-Based Awards - Value Vested During The Year Non-Equity Incentive Plan Compensation - Value Earned During The Year David Gavagan NIL NIL NIL Huw Spiers NIL Ian Price NIL NIL John Loughrey NIL NIL NIL Emma Tompkins NIL NIL (1)All amounts in this Table are expressed in US dollars. Pension Plan Benefits The Company provides pension benefits to certain NEOs: Mr. Spiers in respect of whom the Company was contractually obligated to contribute $24,000 in 2011 and Mr. Price, in respect of whom the Company was contractually obligated to contribute $32,075 in 2011 to a pension plan. 12 Termination and Change of Control Benefits The following is a summary of termination and change of control payments or benefits accruing to NEOs. David Gavagan – Former President and Chief Executive Officer David Gavagan resigned as President and Chief Executive Officer in April 2012. Under the terms of an agreement entered into with Mr. Gavagan, he agreed to certain non-compete and non-solicitation obligations. Huw Spiers – Former Group Head of Operations and Chief Financial Officer Huw Spiers resigned as Group Head of Operations and Chief Financial Officer in April 2012. Under the terms of an agreement entered into with Mr. Spiers at the time of resignation, Mr. Spiers received payment of $308,464. Mr. Spiers also agreed to certain non-compete and non-solicitation obligations. Ian Price – Former Group Head of Business Development The Company and Mr. Price entered into an employment agreement dated December 6, 2009.Pursuant to Mr.Price’s employment agreement he is entitled to receive a fixed base salary, a bonus, a car allowance, and a contribution to his pension.Any incremental payments that would be triggered under various termination circumstances are summarized below. Termination by the Company Other Than For Cause The Company may terminate Mr. Price’s employment by giving a minimum of nine months’ written notice.The Company may elect to pay Mr. Price in lieu of his period of notice. Voluntary Termination by Mr. Price Mr. Price must provide the Company with a minimum of nine months’ written notice should he wish to voluntarily terminate his employment with the Company. John Loughrey – General Counsel and Company Secretary The Company and Mr. Loughrey entered into an employment agreement dated April 12, 2010.Pursuant to Mr.Loughrey’s employment agreement he is entitled to receive a fixed base salary, a discretionary bonus, and a contribution to his pension.Any incremental payments that would be triggered under various termination circumstances are summarized below. Termination by the Company Other Than For Cause The Company may terminate Mr. Loughrey’s employment by giving a minimum of nine months’ written notice.The Company may elect to pay Mr. Loughrey in lieu of his period of notice. Voluntary Termination by Mr. Loughrey Mr. Loughrey must provide the Company with the statutory minimum of one week’s written notice should he wish to voluntarily terminate his employment with the Company. Emma Tompkins – Acting Head of Malta Operations The Company and Ms. Tompkins entered into an employment agreement dated March 11, 2010.Pursuant to Ms. Tompkins’s employment agreement she is entitled to receive a fixed base salary, and a discretionary bonus.Any incremental payments that would be triggered under various termination circumstances are summarized below. Termination by the Company Other Than For Cause The Company may terminate Ms. Tompkins’s employment by giving a minimum of three months’ written notice.The Company may elect to pay Ms. Tompkins in lieu of her period of notice.In the event that Ms. Tompkins is given notice of termination of employment on or before June 30, 2012, she will be entitled, in addition, to a lump sum payment equal to three months’ base salary. Voluntary Termination by Ms. Tompkins Ms. Tompkins must provide the Company with a minimum of six weeks’ written notice should she wish to voluntarily terminate her employment with the Company. 13 Director Compensation Director Compensation Table The following table presents all amounts of compensation provided to the directors for the year ended December 31, 2011: Name(1) Fees Earned(2) Share-Based Awards Option-Based Awards Non-Equity Incentive Plan Compensation Pension Value All Other Compensation Total Thomas Byrne NIL NIL NIL NIL NIL James Wallace(3) NIL NIL NIL NIL NIL Simon Creedy- Smith(4) NIL NIL NIL NIL NIL David Gadhia(5) NIL NIL NIL NIL NIL NIL NIL David Baazov(5) NIL NIL NIL NIL NIL NIL NIL (1)Director compensation for David Gavagan is provided in the Summary Compensation Table. (2)All amounts are in US dollars. (3)James Wallace resigned as director on April 2, 2012. (4)Simon Creedy-Smith was appointed on June 29, 2011 and resigned on April 2, 2012. (5)Was appointed as a Director on April 2, 2012. Narrative Discussion Director compensation consists of a retainer fee for non-executive directors and additional fees in connection with service as Board Chairman or committee chairs.For the most recently completed financial year, director fees were set at €40,000 per annum ($55,612 per annum, based on the average effective euro to US dollar exchange rate for fiscal year 2011), with an additional €4,000 ($5,565, based on the average effective euro to US dollar exchange rate for fiscal year 2011) payable in connection with serving as a committee chair. Outstanding Share-Based Awards and Option-Based Awards There were no share-based or option-based awards outstanding as at December 31, 2011 in respect of the directors. 14 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table provides information as at December 31, 2011 with respect to Shares authorized for issuance under the Stock Option Plan. Plan Category Number Of Securities To Be Issued Upon Exercise Of
